This is an original proceeding in this court by Walter H. Ausbrook to review an order of the State Industrial Commission entered September 29, 1932, denying the claim for compensation of Walter H. Ausbrook made against the Empire Oil  Gas Refining Company for the reason that claimant did not file his claim for compensation either with his employer or the Commission within the statutory period.
The record discloses that claimant filed with the Commission an employee's first notice of injury and claim for compensation May 5, 1932, and thereafter filed two amended notices. The date of the accident in the first notice was "from July 20, 1929, to November 26, 1931," the nature of the accident being from inhaling gas and fumes. Two hearings were had before the Commission, as well as oral argument before the three Commissioners, and two orders were entered at different dates, each denying claimant compensation. The second order, dated September 29, 1932, finds "that claimant did not file his claim for compensation either with the respondent or with this Commission within the statutory period, and (the Commission) is of the opinion respondent's demurrer to the evidence in this case should be sustained and compensation denied."
The claimant, petitioner herein, contends that said finding is contrary to law under the testimony and evidence in the case, and that error was committed in sustaining the respondent's demurrer to claimant's evidence.
With this contention we cannot agree. After a careful consideration of the transcript of the record, we hold the findings of the Commission and order based thereon are reasonably supported by competent evidence. Nash-Finch Co. v. Harned, 141 Okla. 187, 284 P. 633.
The petition to review is denied, and the order of the Commission is affirmed.
RILEY, C. J., and SWINDALL, McNEILL, OSBORN, BAYLESS, and WELCH, JJ., concur. ANDREWS and BUSBY, JJ., absent.